BY THE COURT,
to the jury. A man in the actual possession of a house, may defend his possession against any one who would force his way into it; but if he have possession wrongfully, the holder of the legal right may take possession, if he can do so without a breach of the peace, and hold it. The act done to constitute á valid justification to the defendant, must have been done in the necessary defence of his property, against the aggression of the plaintiff, not to regain possession, nor for revenge or punishment for an injury. If the defendant has gone beyond protection, he is a trespasser.
Verdict for the plaintiff, and judgment.